     Case: 1:17-cv-02928 Document #: 73 Filed: 04/12/19 Page 1 of 1 PageID #:360

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Kyle Zak
                              Plaintiff,
v.                                                  Case No.: 1:17−cv−02928
                                                    Honorable Andrea R. Wood
Bose Corporation
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 12, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Defendant's Motion for
extension of time to answer and status hearing [71] is granted. Defendant's obligation to
answer or otherwise plead is held in abeyance until further order of the Court. Status
hearing set for 4/16/2019 at 09:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
